Barrett, J.
(dissenting.) The motion below was not, under § 160 of the Code, to strike out irrelevant or redundant matter contained in a defense. It was, under § 152, to strike out an entire defense as irrelevant. The particular defense stricken out may be bad; upon demurrer it may even be frivolous, but in my judgment it is not irrelevant.
It “ relates and pertains ” to the cause of action stated in the complaint. It is, therefore, “ relevant ” to that cause- of action, within the rule laid down by our general term in Fasnacht v. Stehn, 53 Barb. 650.
I think the order appealed from should be reversed.

Order affirmed.